Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-20, 22-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-2100517 (“Discussion on resource allocation for power saving”, LG Electronics herein R1-2100517).


Regarding claim 1, 27, R1-2100517 teaches a method for wireless communication at a first user equipment (UE) (UE), comprising: 
transmitting, to a second UE and within an active duration of a first sidelink discontinuous reception pattern of the second UE, sidelink control information indicating a resource reservation for a sidelink resource of a sidelink channel within at least a portion of an inactive duration of the first sidelink discontinuous reception pattern (section 2.5. bottom page 10, top page 14, Impact of SL DRX: DRX operation in the active time, UE is expected to monitor PSCCH of interest…for channel sensing, UE only needs to decode PSCCH to get the resource reservation information of other UEs. In this sense, only the 1st SCI carried by PSCCH needs to be decoded…If it(the SL DRX UE’s transmission during the inactive time)’s allowed, it is up to network implementation whether or not to locate the configured SL resources on the active time or the inactive time (page 13)…a certain time duration prior to the ON duration on the inactive time can be used for channel sensing, and the UE will get more reliable sensing results… Channel sensing is allowed during the inactive time as well as the active time…Resource selection is allowed during the inactive time as well as the active time…The other option is to allow the selection window during the inactive time as well as the active time); and 
communicating, with the second UE via the sidelink channel, a sidelink message within the sidelink resource indicated in the resource reservation (section 2.5, SL DRX, transmit using reserved resource).

Regarding claim 2, 28, R1-2100517 teaches the method of claim 1, wherein transmitting the sidelink control information comprises: transmitting the sidelink control information indicating the resource reservation based at least in part on a resource availability within the active duration of the first sidelink discontinuous reception pattern (page 11, Sensing results obtained during the SL DRX active times are used for resource (re)selection or re-evaluation/pre-emption, even in random resource selection; page 16, For the collision between UL TX and SL TX, and between UL TX and SL RX, a similar dropping rule used in NR V2X may be reused. That is, depending on the priority related to each transmission, one of the transmissions is dropped).

Regarding claim 3, 29, R1-2100517 teaches the method of claim 2, wherein transmitting the sidelink control information comprises: transmitting the sidelink control information indicating the resource reservation based at least in part on the resource availability failing to satisfy a threshold resource availability (page 4, SCI indicates at least one of the following information using the reserved bits…the random resource selection… the ratio of such resources to the whole available resources are compared to the (pre-)configured target candidate resource ratio (e.g. 20%). If the resources based on sensing does not fulfill the target candidate resource ratio, the target candidate resource ratio is increased by (pre-)configured RSRP offset).

Regarding claim 4, R1-2100517 teaches the method of claim 2, wherein transmitting the sidelink control information comprises: transmitting the sidelink control information indicating the resource reservation based at least in part on the resource availability failing to satisfy a second threshold resource availability that is adjusted relative to a first threshold resource availability (page 4, SCI indicates at least one of the following information using the reserved bits…the random resource selection… the ratio of such resources to the whole available resources are compared to the (pre-)configured target candidate resource ratio (e.g. 20%). If the resources based on sensing does not fulfill the target candidate resource ratio, the target candidate resource ratio is increased by (pre-)configured RSRP offset).

Regarding claim 5, R1-2100517 teaches the method of claim 2, wherein transmitting the sidelink control information comprises: transmitting the sidelink control information indicating the resource reservation based at least in part on the resource availability corresponding to a first priority associated with the sidelink message (page 16, For the collision between UL TX and SL TX, and between UL TX and SL RX, a similar dropping rule used in NR V2X may be reused. That is, depending on the priority related to each transmission, one of the transmissions is dropped. The priority may be that of layer-1 or logical channel priority of the packet related to the transmission).

Regarding claim 6, R1-2100517 teaches the method of claim 1, further comprising: receiving a feedback message from the second UE in response to the sidelink control information (page 12, If such SL DRX cycle configuration is included in the assistance information for inter-UE coordination, the confirmation message or signaling on the reception of such message may need to be signaled to the coordinating UE) and based at least in part on the sidelink resource being positioned within at least the portion of the inactive duration (page 13, It may depends on whether the SL DRX UE’s transmission during the inactive time is allowed or not. If it’s allowed, it is up to network implementation whether or not to locate the configured SL resources on the active time or the inactive time), wherein communicating the sidelink message is based at least in part on receiving the feedback message (section 2.5, SL DRX, transmit using reserved resource; pages 11, 12, 13, When receiving the coordinating UE’s SL DRX cycle configuration information, the coordinated UE can shift or adjust its own SL DRX cycle to overlap with the coordination information, so that both UEs have common time duration for SL communication… If such SL DRX cycle configuration is included in the assistance information for inter-UE coordination, the confirmation message or signaling on the reception of such message may need to be signaled to the coordinating UE).

Regarding claim 8, R1-2100517 teaches the method of claim 1, wherein the first UE is configured to remain in an active state (section 2.5. bottom page 10, top page 14,  Impact of SL DRX: DRX operation in the active time; page 12, When TX UE coordinates RX UE’s SL DRX cycle configuration, and has a new TB for transmission or has the reserved SPS SL resources for transmission, it can generate a SL DRX configuration so that those transmission occur within the active time).

Regarding claim 9, R1-2100517 teaches the method of claim 1, wherein the resource reservation occurs within an active duration of a second sidelink discontinuous reception pattern of the first UE (section 2.5. bottom page 10, top page 14,  Impact of SL DRX: DRX operation in the active time; page 12, When TX UE coordinates RX UE’s SL DRX cycle configuration, and has a new TB for transmission or has the reserved SPS SL resources for transmission, it can generate a SL DRX configuration so that those transmission occur within the active time).

Regarding claim 10, R1-2100517 teaches the method of claim 9, wherein the active duration of the second sidelink discontinuous reception pattern is longer than the active duration of the first sidelink discontinuous reception pattern (page 12, First, SL DRX UE operates with a short SL DRX cycle to search if there is any SL transmission for the UE itself. As there is no priori known information on the traffic, it would be better to use a short period rather than a long period. If PSCCH of interest is detected, UE switches to a long SL DRX cycle mode and adapts its SL DRX related parameters based on the resource reservation information indicated by the detected PSCCH).

Regarding claim 11, The method of claim 1, wherein transmitting the sidelink control information comprises: transmitting the sidelink control information indicating the resource reservation based at least in part on determining that a periodic sidelink transmission is not configured within a resource pool allocated for the sidelink channel (page 18, When the periodic transmission is disabled in SL resource pool, random resource selection is used for initial resource (re)selection).

Regarding claim 12,  R1-2100517 teaches the method of claim 11, wherein an active duration of second discontinuous reception pattern of the first UE is aligned in the time domain with the active duration of the first sidelink discontinuous reception pattern (page 12, When the coordinated UE receives the recommended SL DRX cycle configuration transmitted from the coordinating UE, whether or not to accept the recommendation or adapt its own SL DRX cycle to the recommended SL DRX cycle may be related to the coordinated UE’s capability regarding the maximum power consumption; page 13, Another issue of mode-1 is the alignment between the Uu link DRX and the SL DRX active time).

Regarding claim 13, R1-2100517 teaches the method of claim 1, wherein the sidelink message comprises a periodic sidelink message, an aperiodic sidelink message, or both (page 12, the UE switches back to the short SL DRX cycle to search another burst packets transmission, which has a different periodicity or transmits an aperiodic packet…SL DRX procedure can be further improved to handle SL transmission and the aperiodic traffic).

Regarding claim 14, R1-2100517 teaches the method of claim 1, further comprising: receiving an indication of the first sidelink discontinuous reception pattern of the second UE from the second UE, a base station, or both (page 13, Upon receiving the reported SL DRX cycle of the UE, the network can adjust the configured SL resource timing so that the SL resources are scheduled to be on the active time of the SL DRX cycle…mode 1 DRX UE can share the SL DRX cycle information configured by the network with the mode-2 DRX UE. Then mode-2 DRX UE can adapt its own SL DRX cycle to that of the shared SL DRX cycle of the mode-1 UE. The vice versa also works).

Regarding claim 15, 30, R1-2100517 teaches a method for wireless communication at a second user equipment (UE) (UE), comprising: receiving, from a first UE and within an active duration of a first sidelink discontinuous reception pattern of the second UE, sidelink control information indicating a resource reservation for a sidelink resource of a sidelink channel within at least a portion of an inactive duration of the first sidelink discontinuous reception pattern (section 2.5. bottom page 10, top page 14, Impact of SL DRX: DRX operation in the active time, UE is expected to monitor PSCCH of interest…for channel sensing, UE only needs to decode PSCCH to get the resource reservation information of other UEs. In this sense, only the 1st SCI carried by PSCCH needs to be decoded…If it(the SL DRX UE’s transmission during the inactive time)’s allowed, it is up to network implementation whether or not to locate the configured SL resources on the active time or the inactive time (page 13)…a certain time duration prior to the ON duration on the inactive time can be used for channel sensing, and the UE will get more reliable sensing results… Channel sensing is allowed during the inactive time as well as the active time…Resource selection is allowed during the inactive time as well as the active time…The other option is to allow the selection window during the inactive time as well as the active time); and communicating, with the first UE via the sidelink channel, a sidelink message within the sidelink resource indicated in the resource reservation (section 2.5, SL DRX, transmit using reserved resource).

Regarding claim 16, R1-2100517 teaches the method of claim 15, wherein receiving the sidelink control information comprises: receiving the sidelink control information indicating the resource reservation based at least in part on a resource availability within the active duration of the first sidelink discontinuous reception pattern (page 11, Sensing results obtained during the SL DRX active times are used for resource (re)selection or re-evaluation/pre-emption, even in random resource selection; page 16, For the collision between UL TX and SL TX, and between UL TX and SL RX, a similar dropping rule used in NR V2X may be reused. That is, depending on the priority related to each transmission, one of the transmissions is dropped).

Regarding claim 17, R1-2100517 teaches the method of claim 16, wherein receiving the sidelink control information comprises: receiving the sidelink control information indicating the resource reservation based at least in part on the resource availability failing to satisfy a threshold resource availability (page 4, SCI indicates at least one of the following information using the reserved bits…the random resource selection… the ratio of such resources to the whole available resources are compared to the (pre-)configured target candidate resource ratio (e.g. 20%). If the resources based on sensing does not fulfill the target candidate resource ratio, the target candidate resource ratio is increased by (pre-)configured RSRP offset).

Regarding claim 18,  R1-2100517 teaches the method of claim 16, wherein receiving the sidelink control information comprises: receiving the sidelink control information indicating the resource reservation based at least in part on the resource availability failing to satisfy a second threshold resource availability that is adjusted relative to a first threshold resource availability (page 4, SCI indicates at least one of the following information using the reserved bits…the random resource selection… the ratio of such resources to the whole available resources are compared to the (pre-)configured target candidate resource ratio (e.g. 20%). If the resources based on sensing does not fulfill the target candidate resource ratio, the target candidate resource ratio is increased by (pre-)configured RSRP offset).

Regarding claim 19, R1-2100517 teaches the method of claim 16, wherein receiving the sidelink control 2 information comprises: receiving the sidelink control information indicating the resource reservation based at least in part on the resource availability corresponding to a first priority associated with the sidelink message (page 16, For the collision between UL TX and SL TX, and between UL TX and SL RX, a similar dropping rule used in NR V2X may be reused. That is, depending on the priority related to each transmission, one of the transmissions is dropped. The priority may be that of layer-1 or logical channel priority of the packet related to the transmission).

Regarding claim 20, The method of claim 15, further comprising: transmitting a feedback message to the first UE in response to the sidelink control information (page 12, If such SL DRX cycle configuration is included in the assistance information for inter-UE coordination, the confirmation message or signaling on the reception of such message may need to be signaled to the coordinating UE) and based at least in part on the sidelink resource being positioned within at least the portion of the inactive duration (page 13, It may depends on whether the SL DRX UE’s transmission during the inactive time is allowed or not. If it’s allowed, it is up to network implementation whether or not to locate the configured SL resources on the active time or the inactive time), wherein communicating the sidelink message is based at least in part on transmitting the feedback message (section 2.5, SL DRX, transmit using reserved resource; pages 11, 12, 13, When receiving the coordinating UE’s SL DRX cycle configuration information, the coordinated UE can shift or adjust its own SL DRX cycle to overlap with the coordination information, so that both UEs have common time duration for SL communication… If such SL DRX cycle configuration is included in the assistance information for inter-UE coordination, the confirmation message or signaling on the reception of such message may need to be signaled to the coordinating UE).

Regarding claim 22, R1-2100517 teaches the method of claim 15, wherein the first UE is configured to remain in an active state (section 2.5. bottom page 10, top page 14,  Impact of SL DRX: DRX operation in the active time; page 12, When TX UE coordinates RX UE’s SL DRX cycle configuration, and has a new TB for transmission or has the reserved SPS SL resources for transmission, it can generate a SL DRX configuration so that those transmission occur within the active time).

Regarding claim 23, R1-2100517 teaches the method of claim 15, wherein the resource reservation occurs within an active duration of a second sidelink discontinuous reception pattern of the first UE (section 2.5. bottom page 10, top page 14,  Impact of SL DRX: DRX operation in the active time; page 12, When TX UE coordinates RX UE’s SL DRX cycle configuration, and has a new TB for transmission or has the reserved SPS SL resources for transmission, it can generate a SL DRX configuration so that those transmission occur within the active time).

Regarding claim 24, R1-2100517 teaches the method of claim 23, wherein the active duration of the second sidelink discontinuous reception pattern is longer than the active duration of the first sidelink discontinuous reception pattern (page 12, First, SL DRX UE operates with a short SL DRX cycle to search if there is any SL transmission for the UE itself. As there is no priori known information on the traffic, it would be better to use a short period rather than a long period. If PSCCH of interest is detected, UE switches to a long SL DRX cycle mode and adapts its SL DRX related parameters based on the resource reservation information indicated by the detected PSCCH).

Regarding claim 25, R1-2100517 teaches the method of claim 15, wherein receiving the sidelink control information comprises: receiving the sidelink control information indicating the resource reservation based at least in part on a resource pool allocated for the sidelink channel not being configured for a periodic sidelink transmission (page 18, When the periodic transmission is disabled in SL resource pool, random resource selection is used for initial resource (re)selection).

Regarding claim 26, R1-2100517 teaches the method of claim 15, further comprising: initiating an inactivity timer based at least in part on receiving the sidelink control information indicating the resource reservation (page 14, decoding PSCCH to get the resource reservation information…Then based on the UE detection and reception of the PSCCH/PSSCH for the initial transmission, the active time is extended by restarting the inactivity timer; page 15, if DRX UE detects PSCCH and the partial destination ID after decoding the 2nd SCI in PSSCH is same as that of UE itself, UE extends the active time by restarting the inactivity timer or the retransmission timer); and extending the active duration of the first sidelink discontinuous reception pattern based at least in part on the inactivity timer (page 14, SL DRX active time is extended based on the detection of a new transmission by using the inactivity or the retransmission timer), wherein communicating the sidelink message is based at least in part on extending the active duration of the first sidelink discontinuous reception pattern (page 14, Then the additional blind retransmission can be made during the extended active time duration; page 15, At least the Initial transmission of a TB is made during ON duration, and additional retransmission can be made during an extended active time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-2100517 (“Discussion on resource allocation for power saving”, LG Electronics herein R1-2100517) in view of WU et al. (US 20220312543).

Regarding claim 7, R1-2100517 teaches the method of claim 6, wherein receiving the feedback message further comprises: receiving the feedback message via a common DRX cycle (page 12, All these SL DRX cycle configuration and the reception confirmation can be transmitted and received through the COD (common DRX cycle)).
However, R1-2100517 does not explicitly teach receiving the feedback message via a sidelink feedback channel.
But, WU et al. (US 20220312543) in a similar or same field of endeavor teaches receiving the feedback message via a sidelink feedback channel (par. 64).

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WU in the system of R1-2100517 to feedback message via a sidelink feedback channel.
The motivation would have been to standardize the implementation of the feedback channel for sidelink communication.

Regarding claim 21, R1-2100517 teaches the method of claim 20, wherein transmitting the feedback message further comprises: transmitting the feedback message via a common DRX cycle (page 12, All these SL DRX cycle configuration and the reception confirmation can be transmitted and received through the COD (common DRX cycle)).
However, R1-2100517 does not explicitly teach receiving the feedback message via a sidelink feedback channel.
WU et al. (US 20220312543) in a similar or same field of endeavor teaches receiving the feedback message via a sidelink feedback channel (par. 64).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by WU in the system of R1-2100517 to feedback message via a sidelink feedback channel.
The motivation would have been to standardize the implementation of the feedback channel for sidelink communication.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        11/1/2022